UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 5(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-144620 CASTWELL PRECAST CORPORATION (Exact name of registrant as specified in charter) NEVADA 20-2722022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5641 South Magic Drive, Murray, Utah (Address of principal executive offices) (Zip Code) (801) 599-5543 (Issuer’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not yet been phased into the Interactive Data reporting system. Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the issuer is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes¨No x As of November 9, 2010, the issuer had outstanding 3,978,348 shares of common stock, par value $0.001. CASTWELL PRECAST CORPORATION FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX PART I Financial Information Item 1.Unaudited Consolidated Condensed Financial Statements Consolidated Condensed Balance Sheets 3 Unaudited Consolidated Condensed Statements of Operations 4 Unaudited Consolidated Condensed Statements of Cash Flows 5 Unaudited Notes to Consolidated Condensed Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T.Controls and Procedures 14 PART II Other Information Item 1.Legal Proceedings 15 Item 1A.Risk Factors 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults Upon Senior Securities 15 Item 4.(Removed and Reserved) 15 Item 5.Other Information 15 Item 6.Exhibits 15 SIGNATURE 16 2 PART I – FINANCIAL INFORMATION CASTWELL PRECAST CORP. AND SUBSIDIARY CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash $ $ Accounts Receivable - - Total Current Assets Equipment Less:Accumulated Depreciation Total Equipment Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accrued Expenses $ $ Total Liabilities Commitments and Contingencies - - Stockholders' Equity Preferred Stock - $.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common Stock - $.001 par value, 50,000,000 shares authorized, 3,978,348 and 3,808,348 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional Paid-in-Capital Accumulated Deficit Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated condensed financial statements 3 CASTWELL PRECAST CORP. AND SUBSIDIARY CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Nine months ended September 30, September 30, Revenues $ - $ - $ $ Cost of Goods Sold Gross Profit Expenses: General and Administrative (Note 4) Depreciation Total Operating Expenses Other Income and Expenses: Interest Income - Total Other Income and Expenses - Net Loss $ Weighted Average Common Shares Outstanding (Basic and Diluted) Basic and Diluted Loss per Common Share $ See accompanying notes to consolidated condensed financial statements 4 CASTWELL PRECAST CORP. AND SUBSIDIARY CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, Cash Flows from Operating Activities: Net (Loss) $ $ Adjustments to reconcile net loss to net cash Provided by operating activities: Depreciation Changes in current assets and liabilities: Accounts receivable - - Accrued expenses Net cash (Used by) Operating Activities Cash Flows from Investing Activities - - Net cash (Used by) Investing Activities - - Cash Flows from Financing Activities: Common stock issued for Cash - Net cash Provided by Financing Activities - Net (Decrease) Increase in Cash Cash at Beginning of Period Cash at End of Period $ $ Cash paid for: Interest $ - $ - Taxes - - See accompanying notes to consolidated condensed financial statements 5 CASTWELL PRECAST CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - ORGANIZATION AND OPERATIONS Castwell Precast Corp. (the “Company”) was incorporated in Nevada on March 25, 2005. Since inception, the Company’s purpose has been to design, develop, and market precast concrete products. On March 25, 2005, the Company formed Castwell Precast, Inc. to be operated as a subsidiary of the Company. As of September 30, 2010, the Company owned 100% of the shares of issued and outstanding stock of Castwell Precast, Inc. NOTE 2 – SUMMARY OF ACCOUNTING POLICIES A summary of the Company’s significant accounting policies applied in the preparation of the accompanying financial statements follows. REVENUE RECOGNITION The Company recognizes revenue upon delivery of its precast concrete products. ALLOWANCE FOR DOUBTFUL ACCOUNTS The allowance for doubtful accounts reflects the Company’s best estimate of probable losses inherent in the accounts receivable balance.The Company determines the allowance based on the known troubled accounts, historical experience, and other currently available evidence.As of September 30, 2010 and December 31, 2009, the Company had a zero balance in the allowance for doubtful accounts. FAIR VALUE OF FINANCIAL INSTRUMENTS The Company has determined that the book value of the Company’s financial instruments at September 30, 2010 and December 31, 2009 approximates fair value. USE OF ESTIMATES In preparing the Company’s financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from those estimates. DEPRECIATION The Company’s fixed assets consist mainly of machinery and equipment used to produce concrete products it uses in its operations.The Company provides for depreciation of its equipment by the straight-line method, using an estimated useful life of 7 years.Depreciation expense for the nine months ended September 30, 2010 and 2009 was $9,018 and $9,018, respectively. 6 CASTWELL PRECAST CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2 – SUMMARY OF ACCOUNTING POLICIES BASIC AND DILUTED EARNINGS (LOSS) PER SHARE Basic earnings (loss) per common share is computed by dividing the net earnings available to common stockholders by the weighted average number of common shares outstanding.Diluted earnings (loss) per common share is computed similarly to basic earnings (loss) per common share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.As of September 30, 2010 and December 31, 2009, the Company did not have any dilutive common stock equivalents. INCOME TAXES On September 30, 2010, the Company had a net operating loss available for carry forward of $312,944.The tax benefit of approximately $109,530 from the loss carry forward has been fully offset by a valuation reserve because the use of the future tax benefit is doubtful as the Company has been unable to establish a projection of operating profits for future years.The loss carryover will begin to expire in 2025. BASIS OF PRESENTATION These consolidated condensed financial statements reflect all adjustments that in the opinion of management, are necessary to present fairly the results of operations for the interim periods presented.All adjustments are of a normal recurring nature, unless otherwise disclosed.The Company suggests that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.The results of operations for the nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. RECENT ACCOUNTING PRONOUNCEMENTS Management believes that the adoption of any new relevant accounting pronouncements will not have a material effect on the Company’s results of operations or its financial position. NOTE 3 – STOCKHOLDERS’ EQUITY During 2005, the Company issued 100,000 warrants in conjunction with debt. This debt was converted to stock in December 2005, and the warrants remain outstanding as of September 30, 2010. At the time the warrants and debt were issued, the warrants were valued using the Black-Scholes model, and the related value was not material to the financial statement presentation. The Company has authorized 10,000,000 shares of preferred stock, par value $.001, and 50,000,000 shares of common stock, par value $.001. 7 CASTWELL PRECAST CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 – STOCKHOLDERS’ EQUITY - CONTINUED On April 4, 2008, the Company completed the sale of 1,000,000 shares of common stock offered pursuant to a registration statement on Form SB-2.The offering price was $0.15 per share and the Company received gross proceeds of $150,000. On March 25, 2010, the Company completed the sale of 100,000 shares of common stock to an accredited investor.The sale price was set at $0.15 per share and the Company received gross proceeds of $15,000. On March 31, 2010, the Company completed the sale of 70,000 shares of common stock to an accredited investor.The sale price was set at $0.15 per share and the Company received gross proceeds of $10,500. As of September 30, 2010 the Company had zero shares of preferred stock outstanding and 3,978,348 shares of common stock outstanding. NOTE 4 – GENERAL & ADMINISTRATIVE EXPENSES For the three months ended September 30, 2010, general and administrative expenses consisted of the following: Office $ 37 Legal/Professional Auto Contract Labor $ For the three months ended September 30, 2009, general and administrative expenses consisted of the following: Office $ 47 Legal/Professional Auto Insurance Utilities $ For the nine months ended September 30, 2010, general and administrative expenses consisted of the following: Office $ Legal/Professional Auto Taxes/Licenses Contract Labor $ 8 CASTWELL PRECAST CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4 – GENERAL & ADMINISTRATIVE EXPENSES - CONTINUED For the nine months ended September 30, 2009, general and administrative expenses consisted of the following: Office $ Legal/Professional Supplies Auto Insurance Taxes/Licenses Payroll Rent Utilities $ NOTE 5 – GOING CONCERN The Company incurred a net loss of $10,442 for the three months ended September 30, 2010 and has an accumulated deficit of $312,944 as of September 30, 2010. These conditions raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Management’s plans to overcome the Company’s negative cash flows from operating activities and recurring operating losses include increased marketing activity in an attempt to increase the Company’s sales of window wells in connection with remodels as opposed to new construction, an attempt to identify other sources of revenue to provide the Company with cash flow pending the recovery of the housing market, and the reduction of operating expenses. No assurances can be given that the Company will be able to accomplish these objectives or that if achieved, they will be adequate to eliminate the Company’s operating losses. If the Company is unable to stem its history of operating losses before its capital is exhausted, it will be required to seek additional debt or equity funding in order to continue its operations. The Company has not entered into any agreements or arrangement with regard to the provision of such additional funding and no assurances can be given that such funding will be available to the Company. NOTE 6 – SUBSEQUENT EVENTS The Company has evaluated subsequent events through November 12, 2010, which is the date the financial statements were issued. 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis provides information which management believes is relevant to an assessment and understanding of our consolidated results of operations and financial condition.The discussion should be read in conjunction with the consolidated financial statements and notes thereto. Forward Looking Statements This report contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.These statements reflect the Company’s views with respect to future events based upon information available to it at this time.These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from these statements.These uncertainties and other factors include, but are not limited to the risk factors described herein under the caption “Risk Factors.”The words “anticipates,” “believes,” “estimates,” “expects,” “plans,” “projects,” “targets” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, changes in assumptions, future events or otherwise. General We were incorporated on March 25, 2005 to engage in the business of manufacturing and installing precast concrete window wells.On April 4, 2008, we completed the sale of 1,000,000 shares of common stock pursuant to a registration statement on Form SB-2 from which we received gross proceeds of $150,000 before deducting the costs of the offering.Although we have not yet operated on a profitable basis, the proceeds received from such offering were sufficient to sustain our operations through December 31, 2009.In March 2010, we sold 170,000 shares of our common stock in two private transactions for $25,500 to provide the Company with additional working capital. Our executive offices are located at the residence of our president and treasurer for which we pay no rent.Our manufacturing operations are located in a manufacturing and warehouse facility owned by our vice president and located at 11744 South 2700 West, Riverton, Utah.We use approximately one-third of the facility on a shared basis.We originally paid rent for such facility in the amount of $500 per month plus our share of utilities, however the rent was subsequently reduced to $400 per month.The landlord has forgiven the rent for certain months during the first nine months of 2010 as a result of the downturn in our business.We believe these facilities will be adequate for the operation of our business for at least the next twelve months. Our operations involve the manufacture, sale and installation of decorative pre-cast concrete window wells.Substantially all of such work is performed by our officers with limited marketing assistance from an independent contractor.To date, we have not operated on a profitable basis. Three Months Ended September 30, 2010 Compared to Three Months Ended September 30, 2009 As discussed below, the housing crisis and the related drop in new residential construction have substantially reduced the demand for our products and have had a material adverse effect on our business and financial condition.If the housing crisis continues, it could further reduce our revenues, increase our losses and force us to either obtain additional debt or equity capital or to cease operations.We have not entered into any agreement or arrangement for the provision of additional debt or equity funding and no assurance can be given that such funding would be available to us on acceptable terms or at all. 10 We had no revenues during the three months ended September 30, 2010 or the three months ended September 30, 2009.The lack of revenues is attributable to a complete lack of product sales during such quarters as result of the troubled housing market and the decrease in the construction of new homes.For the three months ended September 30, 2010, our gross loss was $416 compared to a gross loss of $1,360 for the three months ended September 30, 2009, a decrease of $944.The decrease is attributable to the $944 decrease in costs of goods sold during the third quarter of 2010. During the third quarter of 2010 our total operating expenses were $10,026 compared to operating expenses of $5,709 for the third quarter of 2009, an increase of $4,317 or 75.6%.The increase is primarily attributable to a $1,353 increase in professional and legal fees and a $3,500 increase in contract labor. During the three months ended September 30, 2010, our net loss was $10,442 compared to a net loss of $7,069 for the three months ended September 30, 2009.The $3,373 increase in net loss was primarily attributable to the $4,317 increase in operating expenses which was partially offset by the $944 decrease in gross loss discussed above. Nine months Ended September 30, 2010 Compared to Nine months Ended September 30, 2009 During the nine months ended September 30, 2010, our revenues were $2,400 compared to revenues of $2,620 for the nine months ended September 30, 2009, a decrease of $220.Revenues in both years were depressed as a result of the troubled housing market and the decrease in the construction of new homes.For the nine months ended September 30, 2010, our gross profit was $941 or 39.2% of revenues compared to a gross loss for the nine months ended September 30, 2009 of $687, an increase of $1,628 or 238%.The increase is primarily attributable to an $1,848 reduction in costs of goods sold during the first nine months of 2010 slightly offset by the $220 decrease in revenues. During the nine months ended September 30, 2010 our total operating expenses were $37,864 compared to operating expenses of $45,619 for the first nine months of 2009, a decrease of $7,755 or 17%.The decrease is primarily attributable to a $4,326 decrease in payroll, a $7,477 reduction in professional and legal fees and a $2,000 reduction in rent, which was partially offset by an $8,000 increase in contract labor. During the nine months ended September 30, 2010, our net loss was $36,923 compared to a net loss of $46,306 for the nine months ended September 30, 2009, a decrease of $9,383, or 20.3%.The decrease in net loss was primarily attributable to the $7,775 decrease in total operating expenses and the $1,848 decrease in costs of goods sold discussed above. Liquidity and Capital Resources On a consolidated basis, as of September 30, 2010, we had current assets in the form cash in the amount of $4,952 and current liabilities of $9,937, which resulted in a working capital deficit of $4,985.As of December 31, 2009, we had cash in the amount of $1,362 and current liabilities of $3,942, which resulted in a working capital deficit of $2,580. As indicated in the footnotes to our financial statements, we incurred a net loss of $10,442 for the three months ended September 30, 2010 and we have an accumulated deficit of $312,944 as of September 30, 2010. In addition, we had no revenues for the three months ended September 30, 2010.These conditions raise substantial doubt about our ability to continue as a going concern. The financial statements included with this report do not include any adjustments that might result from the outcome of these uncertainties. 11 At December 31, 2009, we did not have sufficient resources to permit us to continue our operations and we were dependent on the receipt of additional debt or equity funding.In March 2010, we sold 170,000 shares of our common stock in two private transactions for $25,500 to provide the Company with additional working capital, which allowed us to continue our operations through September 30, 2010.However, as of September 30, 2010 we have a working capital deficit of $4,985 and we are dependent on the receipt of additional debt or equity capital in order to continue our operations.We have not entered into any agreement or arrangement for the provision of additional funding and no assurance can be given that such funding will be available to us on acceptable terms or at all. Management’s plans to overcome the Company’s working capital deficit, negative cash flows from operating activities and recurring operating losses include increased marketing activity in an attempt to increase the Company’s sales of window wells in connection with remodels as opposed to new construction, an attempt to identify other sources of revenue to provide the Company with cash flow pending the recovery of the housing market, and the reduction of operating expenses.To date such efforts have not been successful, the Company has been unable to stem its history of operating losses and its capital has been exhausted.As a result, the Company, will be required to seek additional debt or equity funding in order to continue its operations.The Company has not entered into any agreements or arrangement with regard to the provision of such additional funding and no assurances can be given that such funding will be available to the Company. Cash Flows Operating Activities Net cash used by operating activities was $21,910 for the nine months ended September 30, 2010 resulting primarily from the net loss of $36,923 partially offset by $9,018 in depreciation expense and a $5,995 increase in accrued expenses.Net cash used by operating activities was $35,946 during the nine months ended September 30, 2009 resulting primarily from the net loss of $46,306 partially offset by $9,018 in depreciation expense and a $1,342 increase in accrued expenses. Investing Activities There was no net cash used by or provided by investing activities during the nine months ended September 30, 2010 or 2009. Financing Activities Net cash provided by financing activities was $25,500 during the nine months ended September 30, 2010 as a result of our sale of 170,000 shares of our common stock during March 2010.Net cash provided by financing activities was $0 during the nine months ended September 30, 2009. Condensed Financial Statements Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted from the accompanying financial statements.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2009 audited financial statements. 12 Significant Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires our management to make assumptions, estimates and judgments that affect the amounts reported in the financial statements, including the notes thereto, and related disclosures of commitments and contingencies, if any.We consider our significant accounting policies to be those that require the more significant judgments and estimates in the preparation of financial statements, including the following: Revenue Recognition The Company recognizes revenue upon delivery of its precast concrete products. Allowance for Doubtful Accounts The allowance for doubtful accounts reflects the Company’s best estimate of probable losses inherent in the accounts receivable balance. The Company determines the allowance based on known troubled accounts, historical experience, and other currently available evidence. As of September 30, 2010 and December 31, 2009, the Company had a zero balance in the allowance for doubtful accounts. Fair Value of Financial Instruments The Company has determined that the book value of the Company’s financial instruments at September 30, 2010 and December 31, 2009 approximates fair value. Use of Estimates In preparing the Company’s financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from those estimates. Depreciation The Company’s fixed assets consist mainly of machinery and equipment used to produce the concrete products it uses in its operations. The Company provides for depreciation of its equipment by the straight-line method, using an estimated useful life of 7 years.Depreciation expense for the nine months ended September 30, 2010 and 2009 was $9,018 and $9,018, respectively. Basic and Diluted Earnings (Loss) Per Share Basic earnings (loss) per common share is computed by dividing net earnings available to common stockholders by the weighted average number of common shares outstanding. Diluted earnings (loss) per common share is computed similarly to basic earnings (loss) per common share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.As of September 30, 2010 and December 31, 2009, the Company did not have any dilutive common stock equivalents. 13 Income Taxes On September 30, 2010, the Company had a net operating loss available for carry forward of $312,944. The tax benefit of approximately $109,530 from the loss carry forward has been fully offset by a valuation reserve because the use of the future tax benefit is doubtful as the Company has been unable to establish a projection of operating profits for future years. The loss carryover will begin to expire in 2025. Recent Accounting Pronouncements Management believes that the adoption of any new relevant accounting pronouncements will not have a material effect on the Company’s results of operations or its financial position. Off-Balance Sheet Arrangements The Company has not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to investors. Item 3.Quantitative and Qualitative Disclosures About Market Risk. Not Applicable.The Company is a “smaller reporting company.” Item 4T.Controls and Procedures. Evaluation of Disclosure Controls and Procedures.Under the supervision and with the participation of our management, including our President and Treasurer, who serves as our principal executive and principal financial officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)) as of the end of the period covered by this report. Based upon that evaluation, our President and Treasurer concluded that our disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed by us in reports filed under the Securities Exchange Act of 1934 is (i)recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii)accumulated and communicated to our management, including our President and Treasurer, as appropriate to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Changes in Internal Control Over Financial Reporting.During the most recent quarter ended September 30, 2010, there has been no change in our internal control over financial reporting (as defined in Rule 13a-15(f) and 15d-15(f) under the Exchange Act) ) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. In conducting an evaluation of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009, our President and Treasurer identified a weakness in the Company’s internal control, which arises from the fact that the Company’s principal executive and principal financial officers are the same person, which does not allow for segregation of duties.The President and Treasurer believes the weakness is mitigated by the limited number of transactions each year and the engagement of an outside certified public accounting firm to assist us with period end financial disclosure and reporting processes and the preparation of quarterly financial statements.As such, our President and Treasurer does not believe the weakness has a material effect on the accuracy and completeness of our financial reporting and disclosure as included in this report or that the weakness constitutes a material weakness such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or deterred on a timely basis. 14 Part II—OTHER INFORMATION Item 1. Legal Proceedings. The Company is not a party to any material pending legal proceedings and, to the best of its knowledge, its properties are not the subject of any such proceedings. Item 1A.Risk Factors. See the risk factors described in Item 1A of the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2009. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Not Applicable. Item 3. Defaults Upon Senior Securities. Not Applicable. Item 4. (Removed and Reserved) Item 5.Other Information. Not Applicable. Item 6.Exhibits The following documents are included as exhibits to this report: (a) Exhibits Exhibit Number SEC Reference Number Title of Document Location 31 Section 302 Certification of Chief Executive and Chief Financial Officer This Filing 32 Section 1350 Certification of Chief Executive and Chief Financial Officer This Filing 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Castwell Precast Corporation Date:November 12, 2010 By /s/ Jason Haislip Jason Haislip President and Treasurer (Principal Executive and Financial Officer) 16
